DETAILED ACTION
This action is responsive to the following communications: the Application filed on March 05, 2020.
Claims 1-7 are presented for Examination. Claims 1 and 7 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7   are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 1 and 7 recites the limitations of “capable of changing a communication” renders the claim indefinite. Because it is unclear whether the limitations following the phrase (“capable of”) are part of the claimed invention or are implemented.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Vasudevan et al . (US 20190103829 A1).
Regarding independent claim 1, Vasudevan et al disclose that a motor control device (Fig. 2: 202-201) for controlling a motor (Fig. 2: 203 and [0005]; “a motor constant”),
said motor control device comprising: 
a network communication section (Fig. 2: 201,DOC,I/V Data) configured to communicate, via a communication network, with a master device, which is a host device with respect to the motor control device; 
a feedback signal obtaining section (Fig.2: 208a,208b, 206,205) configured to obtain, from a detection section configured to detect a predetermined physical quantity corresponding to an operating state of the motor, a feedback signal indicative of the predetermined physical quantity; and 
a setting communication section (Fig.2: 204) configured to receive communication mode information of the feedback signal obtaining section through another communication path (Fig.2: “I/V DATA” path) different from the communication network,

the motor control device reconfiguring the reconfigurable device in accordance with the communication mode information in a case where the setting communication section receives the communication mode information (Fig. 2: 204 and [0032]; “The resistance Rcoil _ est is input into observer 204 together with I/V data and a first estimate Xb _ est of mass position output by magnetic model 205. Magnetic model 205 calculates Xb _ est est based on I/V data and VB (e.g., the Hall voltage), which is converted to a digital signal by ADC 216 b before being used by back EMF model 205”).

Regarding claim 2. Vasudevan et al disclose that wherein: the setting communication section (Fig.2:204) receives the communication mode information which is set data of the reconfigurable device; and the motor control device reconfigures the reconfigurable device in accordance with the set data ([0034]; “Observer 204 receives as input Rcoil _ est, I/V data and Xb _ est and outputs a more reliable, higher quality mass position Xest and mass velocity Vest. In an embodiment, observer 204 is a Kalman filter, which takes as measurements or observations the course estimate of mass position Xb _ est est and the actuator current I from the I/V data”). 

Regarding claim 3. Vasudevan et al disclose that wherein the setting communication section (Fig.2:204) receives the communication mode information by reading information recorded in a storage medium (Fig. 6: 602).
Regarding claim 4. Vasudevan et al disclose that wherein:
set data of the reconfigurable device(Fig. 2: ADC)  is retained in the motor control device in advance; and the setting communication section receives the communication mode information which is a command (Fig. 2: I/V DATA) to reconfigure the reconfigurable device with use of the set data.

Regarding claim 5. Vasudevan et al disclose that wherein:
the detection section includes a first detection section (Fig.2: 215) configured to detect a position of a rotor of the motor; the feedback signal includes a first feedback signal (Fig. 2:VR ) indicative of the position of the rotor of the motor; and the feedback signal obtaining section includes a first feedback signal obtaining section configured to obtain the first feedback signal from the first detection section (Fig. 2: VR through 216a). 
. 
Regarding claim 6. Vasudevan et al disclose that wherein:
the detection section includes a second detection section (Fig. 2: 212) configured to detect an electric current ([0030]; “The I/V data is obtained by I/V monitoring 212. The I/V data is the actuator current Iact(t) and actuator voltage Vact(t), which has been converted to digital signals by ADC 211 in drive electronics 202”) supplied from the motor control device to the motor; the feedback signal includes a second feedback signal indicative of the electric current; and the feedback signal obtaining section includes a second feedback signal obtaining section configured to obtain the second feedback signal from the second detection section.


Regarding independent claim 7, Vasudevan et al disclose that a setting device for setting an operation condition of a motor control device (Fig. 2: 202-201),
the motor control device including:
a network communication section (Fig. 2: 201,DOC,I/V Data)  configured to communicate, via a communication network, with a master device, which is a host device with respect to the motor control device; and
a feedback signal obtaining section (Fig.2: 208a,208b, 206,205) configured to obtain, from a detection section configured to detect a predetermined physical quantity corresponding to an operating state of a motor, a feedback signal indicative of the predetermined physical quantity,
 the feedback signal obtaining section (Fig.2: 208a,208b) including a reconfigurable device (Fig. 2: ADC) and being capable of changing a communication mode of the feedback signal obtaining section by reconfiguring the reconfigurable device, 
said setting device comprising:
 a setting section  (Fig.2: 204) configured to set communication mode information of the feedback signal obtaining section, the setting device supplying the communication mode information to the motor control device through another communication path  (Fig.2: “I/V DATA” path) different from the communication network. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439.  The examiner can normally be reached on 9:30am to 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846